Title: James Madison to John C. Payne, 1 April 1831
From: Madison, James
To: Payne, John Coles


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 1, 1831
                            
                        
                        
                        $1000
                        I promise to pay to John C Payne on demand, one thousand dollars this day received on loan, with interest on
                            the same till paid. Given under my hand this first day of April, one thousand eight hundred thirty one.
                        
                        
                            
                                James Madison
                            
                        
                    (Back)
                        By Cash . . . . . . . . . $60
                        Do. 40
                        Do. 52 1/2
                        Do. 60
                        Do. 60
                        272.50
                        deduct balance due J. C.
                        Payne page filed herewith=21.10
                        251.40
                        Interest for one year60.
                        191.40
                        5 months Interest to 1. September 1832 . . .             25.
                        $166.40
                        Deduct
                        Int. to 15. Octr.7.50
                        this sum158.90
                        deducted from1000.
                        leaves841.10
                        